USCA4 Appeal: 21-7017      Doc: 16         Filed: 04/06/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7017


        WALTER W. WALLACE, IV,

                             Plaintiff - Appellant,

                      v.

        UNITED STATES DEPARTMENT OF JUSTICE; MICHAEL CARVAJAL;
        THOMAS SCARANTINO; DR. TAMARA S. LYN; RICHARD ENGEL;
        OFFICER BOWERS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-ct-03035-D)


        Submitted: March 15, 2022                                          Decided: April 6, 2022


        Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Walter W. Wallace, IV, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7017      Doc: 16        Filed: 04/06/2022     Pg: 2 of 2




        PER CURIAM:

               Walter W. Wallace, IV, appeals the district court’s order denying relief on his

        complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-

        2680, and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

        388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. Wallace v. U.S. Dep’t of Just., No. 5:21-ct-03035-D

        (E.D.N.C. June 24, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2